In a negligence action to recover damages for personal injuries sustained by *804the decedent (plaintiff’s testator) when he fell on a public highway in the Village of Port Chester, the village appeals: (1) from a judgment of the Supreme Court, Westchester County, entered March 24, 1961 after trial, upon the jury’s verdict of $8,500 in favor of the plaintiff against it; and (2) from an order of said court, entered the same day, which denied the motion of the village to set aside the verdict and for a new trial. The decedent died prior to the trial; the action was continued by his executor as plaintiff. Judgment affirmed, with costs. Order affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.